Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 1/26/21 is acknowledged.  Claims 9-20 are withdrawn and the restriction is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monti 3635103 in view of Bohm 20160238069.
Monti discloses a planetary gear system for rotary wing aircraft that utilizes a bearing arrangement (fig. 3) for the purpose of preventing misalignment of gear teeth during operation and to reduce undue wear, C1L1-52.  Although Monit’s bearing is sufficient, it remains that an improved, updated bearing arrangement would have obviously been incorporated into the planetary gear system so as to better prevent misalignment of gear teeth and subsequent wear.  See for example figure 5 of Bohm where there is illustrated a bearing arrangement for use in rotary aircraft (see Background) having a spherical bearing element (16) with associated inner race (24) and outer race (32) having juxtaposed associated surfaces arranged as described in applicant’s claim 1.  Although Bohm’s bearing assembly isn’t specially disclosed as being used within a planetary gear system, as in the claimed invention, it .  


Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914.  The examiner can normally be reached on normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 







/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644